Citation Nr: 0715597	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-30 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder to 
include heart palpations.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 until his 
retirement in July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran's original claim for a heart 
disorder was previously remanded to the RO via the Appeals 
Management Center (AMC) for further development per a Board 
decision dated October 2005. 


FINDINGS OF FACT

1.  Service medical records show no findings, treatment, or 
diagnosis of a heart disorder in service, nor does any 
medical evidence show any diagnosis of a heart disorder 
within one year of service discharge.  

2.  The veteran does not have a current heart disorder, to 
include heart palpitations that arose during or was otherwise 
related to active service.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated in active 
service, and a heart disorder, may not be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite inadequate notice provided to 
the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In that regard, the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the RO sent a letter in August 2002 
(prior to the September 2002 adverse decision) which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  

The Board further notes that the veteran's service medical 
records, private medical records, and civilian treatment 
records from the Air Force Base clinic, have been obtained.  
Additionally, the veteran submitted statements regarding his 
condition, as well as was afforded a hearing before the 
undersigned veterans law judge.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  
Thus, VA's duty to assist the veteran has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Service connection for heart disorder

The veteran contends that he has a heart disorder related to 
his active service.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for cardiovascular disease may be presumed if it 
is shown to a degree of 10 percent disabling within the first 
post service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran's examination and report of medical history upon 
enlistment, dated November 1970, revealed a normal heart with 
a normal sinus rhythm.  A May 1972 medical report indicated 
complaints of pain over the sternum.  However, the veteran's 
periodic examinations and reports of medical history 
throughout his long period of service indicated a normal 
heart and chest on each examination.  In August 1990, the 
veteran underwent an over 40 physical, which again, revealed 
a normal heart and a normal electrocardiogram.  In October 
1990, the veteran complained of chest pain, which upon 
examination was determined to be non-cardiac.  A February 
1991 over 40 physical again showed a normal heart and 
electrocardiogram.  The veteran was also given a treadmill 
stress test in conjunction with the February 1991 
examination, which revealed a normal, asymptomatic test.  On 
his July 1991 report of medical history for retirement, the 
veteran indicated pain or pressure in the chest, but did not 
indicate any complaints of heart palpitations or heart 
trouble.  The August 1991 retirement examination indicated a 
normal heart.

Post service records indicated complaints of chest pain and 
heart palpitations, but are silent as to a heart disease or 
disorder.  A December 1992 chest x-ray indicated a normal 
heart.  A February 1992 VA examination indicated chest pains 
secondary to the veteran's anxiety, and noted a normal heart 
with normal rate and rhythm without murmurs, gallops or rubs.  
X-rays performed in conjunction with the examination again 
indicated a normal chest.  An October 1998 chest x-ray 
indicated no acute cardiopulmonary disease and an EKG did not 
show any acute abnormalities.  In November 2001, the examiner 
ruled out a prior myocardial infarction, but provided a 
diagnosis of coincidental premature ventricular contractions 
(PVCs) from the veteran's medication, aciphex.  

A May 2003 nuclear stress test indicated that a stress test 
preformed one year prior completely cleared the veteran of 
cardiac disease.  The May 2003 examiner further stated that 
the examination, laboratory tests, and EKG were all 
completely within normal limits, and that there was an 
extraordinarily small likelihood that the veteran's symptoms 
were caused by cardiac disease, even when taking into 
consideration the veteran's risk factors of age, gender, and 
high cholesterol.  An October 2003 medical opinion indicated 
there was a question as to whether the veteran had a 
myocardial infarction in 1998, but also indicated that 
subsequent nuclear stress testing was okay.  While the 
veteran continued to complain of palpitations, subsequent x-
rays and EKG studies were negative for any cardiac 
abnormalities.  An August 2004 cardiology consultation 
indicated that the veteran complained of recurrent heart 
palpitations, and a September 2004 nuclear stress test 
revealed a small sized moderately severe, reversible 
perfusion defect at the apex of the left ventricular wall 
consistent with stress induced ischemia.  

At his July 2005 hearing, the veteran testified that he had 
heart palpitations during his military service, and that the 
examiners attributed those symptoms to his stress.  

The veteran was afforded a VA examination in July 2006, after 
the Board remanded his claim for a heart disorder to 
determine if the veteran had heart disease.  The veteran 
complained of occasional chest pain during anxiety attacks, 
but that the chest pain was not associated with exercise.  
Additionally, a nuclear stress test conducted prior to the 
veteran's spine surgery, was normal and the veteran was 
cleared for surgery.  Examination revealed that heart sounds 
were normal without murmur or gallop.  An EKG was normal and 
revealed a normal sinus rhythm.  After the examination and a 
review of the claims folder, the examiner opined that the 
veteran did not have any cardiac disease, that his 
palpitations were symptoms of his anxiety, and that his chest 
pain was a symptom of his reflux.

The Board notes that the veteran submitted a statement 
complaining that his July 2006 VA examination was inadequate 
because the physician performing the VA examination was not a 
cardiologist.  However, the Board finds that the examination 
was adequate, as it included an examination by a VA 
physician, and the appropriate cardiological examinations, 
including an EKG, as well as included a review of the claims 
folder.  

While there are complaints of chest pain and heart 
palpitations during service, as well as in post service 
medical records, there is no competent medical evidence of 
any heart disorder or disease.  During service, the veteran's 
EKGs and treadmill stress test results were normal and a 
normal heart was noted on the retirement examination.  
Subsequent post-service EKGs, x-rays, and examinations all 
revealed a normal heart as well as attributed the veteran's 
complaints of palpitations to his stress and anxiety.  The 
Board finds that there was no diagnosis of any type of heart 
(cardiovascular) disease during service or within one year of 
retirement from service.

 The May 2003 record explicitly stated even given the 
veteran's risk factors, there was an extraordinarily small 
likelihood that the veteran's symptoms were caused by cardiac 
disease.  Additionally the VA examiner at the July 2006 VA 
examination, after reviewing the claims folder and performing 
an examination, indicated that the veteran did not have heart 
disease.  Rather the VA examiner opined that his heart 
palpitations were symptoms of his anxiety disorder, and the 
attributed his chest pain complaints to his reflux.  In 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Moreover,  because the veteran's complaints of chest pain and 
heart palpitations have been medically attributed to his 
anxiety disorder and stress, a disability for which he has 
already been service-connected, and there is no subsequent 
medical evidence of record etiologically linking it to any 
other disability or indicating a separate etiology for his 
current complaints, the Board determines that service 
connection for a heart disorder is neither appropriate nor 
warranted in the instant case due to the absence of a 
separate and identifiable underlying disability which 
resulted from a disease or injury incurred during active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.306; Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999). Accordingly, the veteran's claim seeking entitlement 
to service connection for a heart disorder is denied.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a heart disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


